JOHNSON, Judge,
with whom Judge JAMES joins (concurring in part and dissenting in part):
I concur with the majority’s decision to set aside appellant’s conviction for failure to obey a lawful order. I join Judge James in dissenting from the majority’s decision to affirm appellant’s convictions for escape from correctional custody, and from the majority’s remedial action.20
Correctional custody is listed in Article 15(b)(2), UCMJ, as an authorized punishment for nonjudicial punishment actions, and it is there defined as “the physical restraint of a person during duty or nonduty hours____” This language can either be interpreted as meaning that a person ordered into correctional custody is therefore automatically under physical restraint, at least when he is in a designated correctional custody facility, or it can be read as an authorization for physical restraint to be imposed by competent authority. The majority has apparently taken the former view, with which I disagree.
Further, the term “physical restraint” may be taken to mean either physical means limiting one’s movements (such as locked doors, fences, or the presence of an escort or monitor with the duty and means of limiting one’s liberty), or it may be taken to mean the declaration of limits beyond which one may not go. The majority in this case seems to have adopted the latter view, with which I disagree.
The explanation of the offense of escape from correctional custody in MCM, Part IV, paragraph 70c(l) (1984) defines it as the casting off of “any physical restraint imposed by the custodian or by the place or conditions of custody.” The words “conditions of custody” can be interpreted either as physical barriers to movement, or as orders- not to depart from certain limits. The majority in this case seems to have adopted the latter view. I disagree.
In MCM, Part V, paragraph 5(c)(4) (1984), the President has authorized the Secre*922taries of the service departments to prescribe the conditions under which correctional custody is to be administered in each service. The Secretary of the Air Force, in Air Force Regulation 125-35, Correctional Custody (4 September 1981), has given major commands and installation commanders wide discretion in establishing and operating correctional custody programs. Some Air Force installations have no correctional custody program, or send participants to other installations for correctional custody. Those installations that do have correctional custody programs vary considerably in the way they conduct their programs. Some have correctional custody facilities in separate buildings with locked doors, security fences, and monitors on duty around the clock. Others are simply portions of normal barracks marked off with tape or signs. The result is that some persons serving correctional custody have physical barriers to their freedom of movement, while others do not.
MCM, Part IV, paragraph 70b (1984), provides for two separate offenses against correctional custody. Escape from correctional custody applies when the offender has cast off physical restraint. Breach of correctional custody applies when an offender “went beyond the limits of the restraint imposed” without casting off a physical restraint. Escape carries a much heavier maximum punishment (dishonorable discharge, total forfeitures, and confinement for 1 year) than does breach of correction custody (bad-conduct discharge, total forfeitures, and confinement for 6 months).
The majority has decided that any offender who leaves a correctional custody facility without authority can be convicted of escape, even when the evidence indicates there was no physical barrier to movement. I believe this conclusion is contrary to law. If an accused has breached a moral restraint imposed by his placement into correctional custody, he can be convicted of breach of correctional custody. Before he can be convicted of the more serious offense of escape from correctional custody, he must have cast off some physical limit on his movement. If the government charges the more serious offense, it should plead and prove the aggravating facts. When a military judge conducts a providency inquiry for a proposed plea of guilty to escape from correctional custody, he should inquire into the factual basis for the conclusion that physical restraint was present. When an accused says there was no security at all in the correctional custody facility, and that he just walked out the back door, as in this case, the military judge should recognize that the accused has raised matters inconsistent with a plea of guilty to escape. No amount of leading and conclusory questions will substitute for putting the facts on the record.
I would set aside all the findings of guilty in this case and authorize a rehearing on the two specifications of escape from correctional custody.

. I also agree that this was not an appropriate case for consideration en banc by this Court. Now that the majority of the Court has voted to consider appellant’s case en banc, however, the merits of that question are not dispositive of our action on the findings and sentence in appellant's case.